Citation Nr: 0519617	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  00-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death, to include as due to nicotine 
dependence.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.  
He also had National Guard service.  He died on March [redacted], 
1977 at the age of 28.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

In February 2000, the veteran was afforded a personal hearing 
before a Hearing Officer at the Little Rock RO.  She was also 
afforded RO hearings in July 1995 and January 1998.  

The issue of entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in November 1977, the RO 
denied service connection for the cause of the veteran's 
death.  

2.  The evidence received since the RO's November 1977 
decision regarding the issue of entitlement to service 
connection for the cause of the veteran's death, which was 
not previously of record, and which is not cumulative of 
other evidence of record, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been presented since the 
November 1977 RO decision, and the claim for service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156 (as in effect prior to August 29, 2001), 
3.160(d), 20.200, 20.302(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's service medical records; National Guard records; 
the appellant's contentions, including testimony provided at 
RO hearings in July 1995, January 1998, and February 2000; 
medical articles; VA hospitalization summary reports for the 
periods July 30, 1976 to August 7, 1976, and March [redacted], 1977; 
VA progress notes; and a March [redacted], 1977 report from Lawrence 
Memorial Hospital.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

				I.  New and Material Evidence 

The appellant's claim is for entitlement to service 
connection for the cause of the veteran's death.  The veteran 
died in March 1977, at the age of 28.  The veteran's 
certificate of death lists his immediate cause of death as 
cardiopulmonary arrest, due to (or as a consequence of) acute 
inferior myocardial infarction.  At the time of his death, 
the veteran was not service-connected for any disability.  

In October 1997, the appellant filed a claim of entitlement 
to service connection for the cause of the veteran's death as 
due to nicotine dependence.  However, the Board has 
determined that this is simply a different theory of service 
connection for the same claim, service connection for the 
cause of the veteran's death.  Accordingly, this issue will 
be subsumed in the claim previously denied in November 1977.  
See Ashford v. Brown, 10 Vet. App. 120 (1997).   

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2004).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2004).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service-connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3) (2004).

With regard to the appellant's claim of entitlement to 
service connection for the cause of the veteran's death as 
due to nicotine dependence, in 1993, VA's General Counsel 
held that direct service connection of disability may be 
established if the evidence establishes that injury or 
disease resulted from tobacco use during active service.  
VAOPGCPREC 2-93 (January 13, 1993), published at 58 Fed. Reg. 
42,756 (1993).  That is, service connection may be 
established for any disability allegedly related to tobacco 
use, even if diagnosed after service, if the evidence 
demonstrates that the disability resulted from the in-service 
use of tobacco, considering the possible effect of smoking 
before or after service.  (Explanation of VAOPGCPREC 2-93 
dated January 1993).  It is insufficient to show only that a 
veteran smoked in service and has a disease related to 
tobacco use.  Id.   

In a May 5, 1997, memorandum, the Under Secretary for Health, 
relying upon the criteria set forth in VAOPGCPREC 67-90 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  

The VA General Counsel subsequently found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997), published at 62 Fed. Reg. 37,954 (1997).  

Following that General Counsel Opinion, the then Acting Under 
Secretary for VA benefits indicated in a July 1997 letter, 
which he provided to the directors of all Veterans Benefits 
Administration offices (RO's) and Medical Centers (VAMC's), 
that, in view of the conclusion by the Under Secretary for 
Health for VA that nicotine dependence may be considered a 
disease for VA compensation purposes, then the answer in all 
nicotine dependence cases to the first element set forth in 
VAOPGCPREC 19-97 is that nicotine dependence is such a 
disease.  The acting Under Secretary for benefits proceeded 
to point out that each decision must then specifically 
address the remaining two elements, i.e., whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of his 
current disability resulting from the use of tobacco products 
by him, noting that proximate cause is to be defined by the 
parameters that were set forth by the Office of General 
Counsel in its precedent opinion and according to 38 C.F.R. § 
3.310.

The Office of General Counsel also indicated that the first 
tier of the analysis, concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service, is a medical issue.  This means that competent 
medical evidence, and not just the opinion of a layperson, is 
required to address this question.  See e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

Finally, the Board notes that, on July 22, 1998, the Internal 
Revenue Service Restructuring and Reform Act was enacted.  
That law added 38 U.S.C.A. § 1103(a), which prohibits service 
connection for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service for claims 
filed after June 9, 1998.  See 38 U.S.C.A. § 1103(a) (West 
2002); see also 38 C.F.R. § 3.300(a) (2004).  Because the 
appellant's claim was received in October 1997, the statute 
does not apply in his case, and prior opinions of VA's 
General Counsel permitting service connection based on 
tobacco use during service apply.

As referred to above, service connection for the cause of the 
veteran's death was denied by the RO in November 1977; it was 
stated in the rating decision that the evidence did "not 
connect the cause of death with his service." 

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The appellant's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In November 1977, the RO denied service connection for the 
cause of the veteran's death.  The appellant received notice 
of this decision in December 1977.  As the decision was not 
appealed it, therefore, became final.  
 
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108. 

Here, the appellant filed to reopen her claim in December 
1993 (she filed her claim for service connection for the 
cause of the veteran's death as due to nicotine dependence in 
October 1997) and, in August 1999, the RO denied the claims.  
The appellant was notified of this decision in August 1999.        

The Board must consider the threshold question of whether new 
and material evidence has been submitted to reopen the 
claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the November 1977 
rating decision includes the veteran's service medical 
records, which are negative for any complaints of, or 
treatment for, any cardiopulmonary disorder.  A VA hospital 
summary report for the period July 30, 1976 to August 7, 
1976, lists a diagnosis of thrombophlebitis.  The record also 
contains August 1976 VA progress notes.  An August 1976 
Statement of Medical Examination and Duty Status stated that 
the veteran was admitted to the VA hospital in Little Rock on 
July 30, 1976.  A diagnosis of superficial phlebitis of the 
right lower extremity was noted, and, furthermore, stated to 
have been incurred in the line of duty.  A hospital report 
from Lawrence Memorial Hospital, dated March [redacted], 1977, noted 
that the veteran presented with a one-hour history of severe 
chest pain.  A March [redacted], 1977 VA hospital summary report 
noted that the veteran had an acute onset of left parasternal 
chest pain on the night of admission.  It was further stated 
that he had been taken by the local police to jail for public 
drunkenness at which time he complained of severe chest pain.  
When taken to a local hospital (Lawrence Memorial Hospital), 
EKG changes compatible with an inferior myocardial infarction 
were noted.  He was transferred to the VA hospital where 
arteriosclerotic heart disease manifested as an acute 
inferior myocardial infarction.  It was stated that the 
veteran called for the nurse at 6:10 A.M. at which time an 
EKG revealed that he was in ventricular fibrillation.  It was 
stated that he was immediately cardioverted.  He was 
pronounced dead at 8:15 A.M.  A June 1977 letter from The 
Military Department of Arkansas stated that the veteran was 
found to have thromobphlebitis on July 26, 1976, which was 
found to have been aggravated while on duty at annual 
training.  The letter stated further that the veteran was 
hospitalized at the VA hospital in Little Rock from July 30, 
1976 to November 24, 1976, at which time he was found to be 
fit to perform his full military duties.  The letter also 
stated that the veteran was separated from the Arkansas Army 
National Guard on January 17, 1977, the expiration of his 
term of service.  It was noted that, at the time of 
separation, the veteran was qualified for retention.  A July 
1977 letter from The Military Department of Arkansas stated 
that the determination of the Company Commander that the 
veteran was physically fit for retention for the National 
Guard was based on a physical of January 1975.       

The evidence submitted since the November 1977 rating 
decision includes a DA Form 2139, which noted that the 
veteran was hospitalized at the VA hospital in Little Rock 
from July 30, 1976 to November 24, 1976.  It was stated that 
he "incurred a personal injury in [the] line of duty while 
engaged in training" and "aggravated a disease while 
engaged in training."  Additionally, July 1995, January 
1998, and February 2000 RO hearing transcripts have been 
associated with the claims folder.  Medical articles have 
also been submitted.  In a statement dated April 17, 2000, 
the appellant stated that she had recently spoken with 
friends of the veteran who said that he was a smoker before 
he went into the service.  She then stated, "I know the fact 
he smoked was hard on his health[,] but I think what actually 
caused his death was the injury to his leg."  A June 30, 
1977 DD Form 1300, Report of Casualty, noted the veteran's 
death on March [redacted], 1977 and stated that the veteran was not 
in a duty status.  In addition, VA progress notes for the 
period July 30, 1976 to November 24, 1976 were received.        

The basis of the denial of this claim on the merits in 
November 1977 was that the evidence of record did not 
"connect the cause of death with his service."  This 
evidence remains lacking.  None of the evidence received 
since the November 1977 rating decision relates the veteran's 
cause of death with his service or with nicotine dependence 
acquired therein.  In fact, the evidence of record does not 
even show that the veteran acquired nicotine dependence in 
service.  In this regard, the Board notes the April 17, 2000 
statement in which the appellant stated that she had recently 
spoken with friends of the veteran who said that he was a 
smoker before he went into the service and then stated that 
she thought that what actually caused his death was the 
injury to his leg.  Moreover, while the appellant apparently 
believes that thrombophlebitis was incurred in service and 
was responsible for the veteran's death; however, she has 
provided no credible evidence of a medical nature that the 
thrombophlebitis played any role in the events leading to 
death.  The death certificates fails to implicate 
thrombophlebitis as a causative factor leading to the 
veteran's death and the appellant has not provided any 
credible evidence to suggest that thrombophlebitis did in 
fact play a role in the veteran's death.

Accordingly, the Board finds that the evidence received since 
November 1977 is not new and material and does not serve to 
reopen the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Until the appellant meets his threshold burden 
of submitting new and material evidence in order to reopen 
his claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

					III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) made significant changes 
in VA's duty to notify and assist claimants for benefits 
administered by the Secretary.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been adopted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  However, these 
regulations have applicability constraints on development of 
claims to reopen a finally decided claim.  See 66 Fed. Reg. 
45620 (August 29, 2001).  Specifically, the second sentence 
in 38 C.F.R. § 3.159(c), stating that VA will give the 
assistance described in paragraphs (c)(1), (c)(2), and (c)(3) 
to an individual attempting to reopen a finally decided 
claim, only applies to a claim to reopen a finally decided 
claim received on or after August 29, 2001.  Id.  Thus, it is 
not applicable in the instant matter, whether new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Further, the United States Court of Appeals 
for the Federal Circuit in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991) and Holliday v. Principi, 14 Vet. App. 280 (2001), 
to the extent that they indicated that retroactive 
application might be appropriate in regards to the VCAA.       

The VCAA imposes upon VA a duty to notify the appellant of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  38 C.F.R. § 3.159(b) applies to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Under 38 C.F.R. § 3.160(c), a pending 
claim is an application that has not been finally 
adjudicated.  Thus, 38 C.F.R. § 3.159(b) applies to this 
matter.      

38 C.F.R. § 3.159(b)(1) (2004) states in pertinent part:
 
When VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the claimant which information and 
evidence, if any, that the claimant is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA 
will also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.
 
In this case, to the extent that the changes effected by the 
VCAA are applicable in the instant matter, they have been 
applied to the appellant's claim to reopen the issue of 
entitlement to service connection for the cause of the 
veteran's death.    

There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In 
this case, the appellant has been advised of her need to 
present new and material evidence in order to reopen the 
issue of entitlement to service connection for the cause of 
the veteran's death by the August 1999 rating decision and 
the October 1999 statement of the case (SOC), which listed 
the applicable version of 38 C.F.R. § 3.156.  In addition, an 
April 2004 VCAA letter informed the appellant of what 
additional evidence VA needed from her.  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of her duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

With regard to the content of the VCAA notice, the Board 
notes that the Court's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  
     
In this case, the April 2004 VCAA notice letter that was 
provided to the appellant did state "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If the evidence is in your 
possession, please send it to us."  Moreover, the November 
2004 supplemental statement of the case (SSOC) included the 
language of 38 C.F.R. § 3.159(b)(1).  Thus, the April 2004 
letter, combined with the November 2004 SSOC, clearly 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Notwithstanding the fact that the duty to assist provisions 
described in 38 C.F.R. § 3.159(c)(1), (c)(2), and (c)(3), do 
not apply in the instant matter, attempts were made to obtain 
all records relevant to the appellant's claim.  For example, 
a request to the Arkansas State Adjutant General resulted in 
National Guard records of the veteran being sent to VA.  A 
response to a request for medical records of the veteran from 
the Memphis VA Medical Center stated that they were "unable 
to locate anything on him."  Finally, a request for complete 
service medical records from all National Guard/Reserve 
service resulted in a response, received May 3, 2004, which 
stated that all available service medical records had been 
mailed.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify the appellant in this case and, as stated above, the 
duty to assist provisions described in 38 C.F.R. 
§ 3.159(c)(1), (c)(2), and (c)(3), do not apply in this 
instance.  Therefore, further development and further 
expending of VA's resources is not warranted.


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for the cause of the veteran's death is denied.  


REMAND

The appellant's claim for entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 38 
U.S.C.A. § 1151 for the cause of the veteran's death was 
received in March 1994.  Therefore, it should be analyzed 
under the former provisions of 38 U.S.C.A § 1151.  
  
Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date the Court issued the Gardner 
decision.  60 Fed. Reg. 14,222 (March 16, 1995).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), 38 U.S.C.A. § 1151 (West 2002). Again, 
the appellant's claim was pending prior to October 1, 1997.  
Thus, the former version of 38 U.S.C.A. § 1151 should be 
applied.  

However, such does not appear to have been done in the 
instant matter.  For example, in the September 1999 rating 
decision it was stated "[f]or medical services, the evidence 
must show that fault on VA's part or an event not reasonably 
foreseeable proximately caused death."  The same was stated 
in the October 1999 statement of the case.  

Since it appears that the RO did not employ the appropriate 
standard to the appellant's claim, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time on the merits of this claim. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:
  
Readjudicate the claim under the former 
version of 38 U.S.C.A. § 1151 and, 
thereafter, if the claim on appeal 
remains denied, the appellant and her 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


